344 F.2d 957
145 U.S.P.Q. 304
S. W. FARBER, INC., Appellant,v.TEXAS INSTRUMENTS, INCORPORATED.
No. 15013.
United States Court of Appeals Third Circuit.
Argued April 1, 1965.Decided April 20, 1965.

Hobart N. Durham, Morgan, Finnegan, Durham & Pine, New York City (Thomas N. O'Neill, Jr., Montgomery, McCracken, Walker & Rhoads, Philadelphia, Pa., John C. Vassil, New York City, Herbert L. Cobin, Wilmington, Del., on the brief), for appellant.
Robert F. Davis, Washington, D.C.  (C. Edward Duffy, Wilmington, Del., Lloyd R. Koenig, Koenig, Senniger, Powers & Leavitt, St. Louis, Mo., Stevens, Davis, Miller & Mosher, Washington, D.C., S. M. Mims, Jr., Dallas, Tex., Townsend M. Gunn, Attleboro, Mass., on the brief), for appellee.
Before HASTIE and FREEDMAN, Circuit Judges, and WEBER, District Judge.
PER CURIAM:


1
This patent infringement suit, tried to a district judge sitting without a jury, resulted in a judgment on the merits for the defendant.  The court found that the claimed invention consisted of mechanical improvements and adaptations of the prior art which would have been obvious at the time in question to a person of ordinary skill in the art.  Accordingly, applying the test stated in section 103 of Title 35, U.S.C., the court held that the differences between the subject matter sought to be patented and the prior art were not patentable.


2
The finding of obviousness is supported by affirmative testimony and cannot be characterized as unreasonable or unwarranted in the light of a record which discloses fully and with particularity the simple mechanical adaptations of familiar structures, directly indicated by the problem to be solved, which are the essence of the claimed invention.


3
The judgment will be affirmed on the proper findings and the logical and convincing analysis of the district court.  1964, 230 F. Supp. 883.